                      Case 15-24605           Doc        Filed 03/04/20         Entered 03/04/20 14:20:00                      Desc Main
                                                             Document           Page 1 of 5
Fill in this information to identify the case:

Debtor 1               Samara Elam

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                 District of Illinois
                                                                              (State)

Case number            15-24605



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                 Bayview Loan Servicing, LLC                      Court claim no. (if known):         8

Last four digits of any number you               XXXXXX8648                        Date of payment change:
use to identify the debtor’s account:                                              Must be at least 21 days after date of               04/01/2020
                                                                                   this notice

                                                                                   New total payment:
                                                                                   Principal, interest, and escrow, if any                $666.11

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtor’s escrow account payment?
        No
       Τ Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
           for the change. If a statement is not attached, explain why: __________________________________________________________
           ___________________________________________________________________________________________________
           Current escrow payment:            $ 377.63                                     New escrow payment :            $ 304.93

Part 2:         Mortgage Payment Adjustment

2.     Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor’s
       variable-rate note?
       Τ No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
           explain why: ___________________________________

             Current interest rate:                         %                             New interest rate:           %

             Current principal and interest payment:        $ _________                    New principal and interest payment:             $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
     Τ No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                            New mortgage payment:             $ _________




Official Form 410S1                               Notice of Mortgage Payment Change                                                   page 1
                Case 15-24605                Doc      Filed 03/04/20      Entered 03/04/20 14:20:00            Desc Main
                                                          Document        Page 2 of 5
 Debtor 1            Samara Elam                                                    Case number (if known) 15-24605
                    First Name Middle Name     Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
    Τ I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Kinnera Bhoopal                                                                Date     3/2/2020
     Signature

Print:         Kinnera                                               Bhoopal           Title    Authorized Agent
               First Name             Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                        GA                      30076
               City                           State                   ZIP Code

Contact phone      (312) 348-9088 X5172                                                Email    Kinnera.Bhoopal@mccalla.com




Official Form 410S1                             Notice of Mortgage Payment Change                                     page 2
   Case 15-24605         Doc     Filed 03/04/20     Entered 03/04/20 14:20:00       Desc Main
                                     Document       Page 3 of 5



                                                       Bankruptcy Case No.: 15-24605
 In Re:                                                Chapter:             13
          Samara Elam                                  Judge:               Jacqueline P. Cox

                                   CERTIFICATE OF SERVICE

      I, Kinnera Bhoopal, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

Samara Elam
2214 West 119Th Place
Blue Island, IL 60406

Rodion Leshinsky                               (served via ECF Notification)
The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603

Tom Vaughn, Trustee                            (served via ECF Notification)
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

U.S. Trustee                                   (served via ECF Notification)
Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on:       3/4/2020         By:    /s/Kinnera Bhoopal
                     (date)                Kinnera Bhoopal
                                           Authorized Agent for Bayview Loan Servicing, LLC
Case 15-24605              Doc          Filed 03/04/20                    Entered 03/04/20 14:20:00 Desc Main
                                                                       ANTICIPATED ESCROW ACCOUNT DISBURSEMENTS
                                      P.O. BoxDocument                    Page 4 of 5
                                                                        COUNTY TAX                $2,506.23
                                              331409                    HAZARD INS                $1,153.00
                                      Miami FL 33233-1409               Total                                              $3,659.23
                                                                                                           $3,659.23 / 12 months =
                                                                        Escrow Payment Calculation                 $304.93
     ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
     AND CHANGE OF PAYMENT NOTICE PREPARED FOR
     ACCOUNT NUMBER:
     ESCROW ANALYSIS DATE: 02/10/2020
                                                                                NEW PAYMENT IS AS FOLLOWS:
                                                                                Principal and Interest                         $361.18
                                                                                Required Escrow Payment                        $304.93
                                                                                Shortage/Surplus Spread
                                                                                Optional Coverages
    Samara Elam                                                                 Buydown or Assistance Payments
    2214 119th Pl                                                               Other
    Blue Island, IL 60406-1212
                                                                                Total Payment                                   $666.11
                                                                                New Payment Effective Date:                  04/01/2020
                                                                                Current Payment Due Date:                    02/01/2020

     This statement provides a detailed summary of activity related to your escrow account. Bayview Loan Servicing maintains your escrow
     account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be disbursed from
     your account over the next twelve months are summarized above.

                                       ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

     The following estimate of activity in your escrow account from 04/2020 through 03/2021 is provided for your information. All payments
     we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
     Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
     with the actual activity in your account at the end of the next escrow account computation year.

         PAYMENTS TO                            PAYMENTS FROM                                                 ESCROW ACCOUNT
       ESCROW ACCOUNT                          ESCROW ACCOUNT                                                     BALANCE
                                MIP/PMI      FLOOD HAZ. INS. WIND INS.           TAXES      TAX DESC.       PROJECTED    REQUIRED
     MONTH
     STARTING BAL                                                                                              $6,244.711        $609.932
     APR 20          $304.93                                                                                    $6,549.64         $914.86
     MAY 20          $304.93                                                                                    $6,854.57       $1,219.79
     JUN 20          $304.93                                                                                    $7,159.50       $1,524.72
     JUL 20          $304.93                                                   $1,100.45 COUNTY TAX-2           $6,363.98         $729.20
     AUG 20          $304.93                                                                                    $6,668.91       $1,034.13
     SEP 20          $304.93                                                                                    $6,973.84       $1,339.06
     OCT 20          $304.93                                                                                    $7,278.77       $1,643.99
     NOV 20          $304.93                                                                                    $7,583.70       $1,948.92
     DEC 20          $304.93                                                                                    $7,888.63       $2,253.85
     JAN 21          $304.93                                                                                    $8,193.56       $2,558.78
     FEB 21          $304.93                                                   $1,405.78 COUNTY TAX-1           $7,092.71       $1,457.93
     MAR 21          $304.93                          $1,153.00                                                $6,244.64 *        $609.86 LP
     Total                                            $1,153.00                $2,506.23

     (1) Your current escrow balance is $8,048.23. To project the next year’s tax and insurance payment we added $755.26 for payments
     not yet made and subtracted $2,558.78 for disbursement not yet made. This brings your projected starting balance to $6,244.71 (see
     breakdown on next page).

     (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $609.86 (cushion) which is 1/6 of the
     anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
     permitted (excluding MIP/PMI).

     (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be $6,244.64. Your bankruptcy escrow claim
     amount of $0.00 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy escrow
     claim amount and cushion is $5,634.78. This results in a surplus once all the payments not yet made for the tax and insurance portion
     are received. The surplus amount will be refunded by check either (a) with this statement or (b) mailed to you within 30 days.

     (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
     balance of $609.93 to arrive at the lowest (LP) required escrow balance.

     This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
     date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
     (and insurance if applicable) that will come due after your current bankruptcy filing date.

     IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
     ATTORNEY.
Case 15-24605                Doc            Filed 03/04/20                     Entered 03/04/20 14:20:00
                           ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY                                                         Desc Main
     Account Number:                            Document                       Page     5 ofElam
                                                                                Name: Samara  5
     This is a statement of actual activity in your escrow account from 04/2019 through 03/2020. Last year's projections are next to
     the actual activity. Your mortgage payment for the past year was $694.38 of which $361.19 was for principal and interest and
     $333.19 went into your escrow account. An asterisk(*) indicates a difference from a previous estimate either in the date or the
     amount. An 'E' indicates a projected disbursement or payment.
     Your anticipated low point may or may not have been reached based on one or more of the following factors:
                    PAYMENT(S)                                       TAXES                                        INSURANCE
     • Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed
       less than OR greater than expected         changed                                        •   Coverage changed
     • Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
       earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later
     • Previous overage was returned to           • Tax bill paid earlier OR later than              than expected
       escrow                                     expected                                       •   Premium was not paid
     • Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
       entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                                  • New tax escrow requirement paid                  paid
                                                                                                 •   Force placed insurance premium paid
               PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL. COMPARISON
                PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED    ACTUAL
     MONTH
     STARTING BAL                                                                                                     $614.85         $526.05-
     APR          $307.46           $0.00   *                                                                          $922.31        $526.05-
     MAY          $307.46         $377.63   *                                                                        $1,229.77        $148.42-
     JUN          $307.46           $0.00   *                                                                        $1,537.23        $148.42-
     JUL          $307.46           $0.00   *              $918.24       $1,100.45 *       COUNTY TAX-2                $926.45      $1,248.87- L
     AUG          $307.46         $710.82   *                                                                        $1,233.91        $538.05-
     SEP          $307.46         $333.19   *                                                                        $1,541.37        $204.86-
     OCT          $307.46         $333.19   *                                                                        $1,848.83        $128.33
     NOV          $307.46           $0.00   *                                                                        $2,156.29        $128.33
     DEC          $307.46         $333.19   *                                                                        $2,463.75        $461.52
     JAN          $307.46       $7,586.71   *                                                                        $2,771.21      $8,048.23
     FEB          $307.46         $377.63   *E           $1,637.72       $1,405.78 *E     COUNTY TAX-1               $1,440.95      $7,020.08
     MAR          $307.46         $377.63   *E           $1,133.49       $1,153.00 *E     HAZARD INSUR                 $614.92      $6,244.71
     Total      $3,689.52      $10,429.99                $3,689.45       $3,659.23
                                                              * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                         'E' = projected disbursement or payment
                                                                                                                      ‘L’ = Lowest Escrow Balance
     Starting Projected Escrow Balance:
     Current Escrow Balance             $8,048.23
     Payments Not Yet Made                $755.26
     Disbursements Not Yet Made         $2,558.78
     Projected Escrow Balance           $6,244.71

     At the time of your escrow account review, your expected lowest balance was $614.92 (cushion) or 1/6 of the anticipated
     escrow payment. Your actual lowest escrow balance was negative $1,248.87, as shown in the above "Account History".

     Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
     obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
     pay the mortgage debt.

     Bayview Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will be
     used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
     under Title 11 of the United States Code, this notice is for compliance with non bankruptcy law and/or informational purposes
     only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
     this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
     that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
     still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
     attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
     Bayview Loan Servicing, LLC., NMLS no. 2469.

     Should you require additional information, please call Customer Service: 1-800-457-5105
     Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
     www.bayviewloanservicing.com
